NO. 12-03-00221-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



§


IN RE: HIGHLAND PINES NURSING
HOME LTD. D/B/A HIGHLAND PINES §
	ORIGINAL PROCEEDING
NURSING & REHABILITATION CENTER,
RELATOR
§





MEMORANDUM OPINION
PER CURIAM

	On January 21, 2004, this court delivered an opinion conditionally granting the petition for
writ of mandamus filed by Highland Pines Nursing Home Ltd. d/b/a Highland Pines Nursing &
Rehabilitation Center as relator.  That opinion ordered Respondent to vacate its order signed on
May 20, 2003 denying Relator's motion to dismiss and enter an order consistent with our opinion.
On February 4, 2004, this court received an order from the trial court that complied with our order
and opinion of January 21, 2004.
	All issues attendant to this original proceeding having been disposed of, this mandamus
proceeding has now been rendered moot; therefore, the writ need not issue.  Accordingly, this
original proceeding is dismissed as moot. 
Opinion delivered February 11, 2004.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto,J.





(PUBLISH)